Title: From George Washington to Colonel William Malcom, 5 June 1779
From: Washington, George
To: Malcom, William


        
          sir
          Ringwood [N.J.] 5 June 1779 8 O’clock P.M.
        
        I thank you for your intelligence by Major Hughes.
        I think with you, the passes leading to the fort of consequence. The infantry corps not being yet drawn out from the regiments, I have not made a detachment of this kind—But would refer you to Major Hughs for the measures which are taken to give you immediate succour, and to obviate an investiture of the Fort. The enemy seem to be hesitating—since your letter I have received advice of their taking some of their boats on board—This however may be to amuse—I shall therefore till their designs are further developed pursue my original intention.
        I have the most perfect reliance on your assistance should the enemy make his approach—you may depend on mine.
        I shall be obliged to you for the earliest communication of such intelligence, as you may think of importance & am Sir &.
        
          G.W.
        
      